UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1155



In Re:   GRAND JURY SUBPOENA,

                                                          Petitioner.
---------------------------

UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

           versus


JOHN DOE A01-246,

                                             Respondent - Appellant.
---------------------------

JOSHUA A. GERSTEIN,

                                                             Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-mc-00001)


Submitted:   March 5, 2007                  Decided:   March 23, 2007


Before TRAXLER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Erlinder, WILLIAM MITCHELL COLLEGE OF LAW, St. Paul,
Minnesota, for Appellant. Charles Rosenberg, United States
Attorney, Gordon Dean Kromberg, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     After appellant was subpoenaed to testify before the grand

jury in the Eastern District of Virginia and granted immunity

pursuant to 18 U.S.C. § 6002, he refused to testify on the grounds

that he was a party to a plea agreement with government prosecutors

in the Middle District of Florida which bars any attempt by the

government to compel his testimony.        He appeals the district

court’s order holding him in contempt for refusing to testify.    We

affirm.

        Everyone agrees that the written plea agreement in the Middle

District of Florida contains no language which would bar the

government from compelling appellant’s testimony before a grand

jury.     It is also undisputed that the plea agreement contains an

“integration clause,” stating that the written agreement contains

all agreements between the parties, and that appellant and his

counsel acknowledged at the plea hearing that, with the sole

exception of a promise to expedite his deportation upon service of

his sentence, the government had made no additional promises to

induce his plea. Appellant’s defense to the subpoena is based upon

the fact that a cooperation clause was discussed during the plea

negotiations, but was not agreed to and not included in the written

plea agreement.     Appellant contends that by not requiring the

inclusion of a cooperation clause in the written plea agreement at

the time, and orally acknowledging thereafter that appellant had no


                                  3
duty under the written agreement to voluntarily cooperate, the

government    should    be   deemed    to   have     also   agreed   to    a    “non-

cooperation” provision which encompasses a ban on involuntary

cooperation in the form of compelled grand jury testimony.

     We are unpersuaded.        At the request of the district court in

Virginia, appellant filed a motion to enforce the plea agreement in

the Florida district court in which it was entered, for the purpose

of determining whether the government was breaching the agreement

by seeking to compel appellant’s grand jury testimony.                    After an

evidentiary hearing, the Florida district court ruled that the plea

agreement did not prohibit the government from compelling testimony

before the grand jury.         The district court, relying upon In Re:

Grand Jury Proceedings (Perdue), 819 F.2d 984, 987 (11th Cir.

1987), held that “if the words of the agreement are unambiguous,”

as in the instant case, a court “cannot rewrite the agreement to

include a bar on attempts by the Government to compel testimony.”

     At the subsequent hearing on the government’s motion to hold

appellant in contempt in this circuit, the Virginia district court

adopted the record from the Florida district court proceedings and

also ruled that the plea agreement in the Middle District of

Florida, which is governed by the law of that circuit and the

proceedings    there,    was   no     defense   to    the   subpoena      and   held

appellant in contempt.         We agree.        Accordingly, we affirm the

judgment of the district court.             We dispense with oral argument


                                        4
because the facts and legal conclusions are adequately presented in

the materials before the court and argument would not significantly

aid in the decisional process.

                                                          AFFIRMED




                                 5